Case: 12-12592    Date Filed: 02/21/2013   Page: 1 of 4

                                                           [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 12-12592
                           Non-Argument Calendar
                         ________________________

                          Agency No. A029-829-438

NSAAKO KOBINA HAYFRON,
a.k.a. Kobina Nsaako Hayfron,

                                                                         Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                       Respondent.

                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                          ________________________

                              (February 21, 2013)

Before CARNES, BARKETT and MARTIN, Circuit Judges.

PER CURIAM:

      Nsaako Kobina Hayfron, a native and citizen of Ghana, seeks review of the

Board of Immigration Appeals’ (BIA) final order affirming the Immigration

Judge’s (IJ) order of removal. The BIA concluded that Hayfron was removable
               Case: 12-12592     Date Filed: 02/21/2013    Page: 2 of 4

under INA § 237(a)(1)(A), 8 U.S.C. § 1227(a)(1)(A), for having been

“[i]nadmissible at time of entry or adjustment of status.” It further concluded that

Hayfron had been inadmissible at the relevant times because he sought entry into

the United States by fraud and willfully misrepresented two material facts in the

process of adjusting his status to lawful permanent resident. See 8 U.S.C.

§ 1182(a)(6)(C).

      Hayfron now argues that substantial evidence does not support a number of

the factual findings that the BIA made in support of its ultimate finding of

removability. Specifically, he challenges the BIA’s findings that he: (1) applied

for admission to the United States under the Visa Waiver Pilot Program (VWPP)

using a false passport; (2) willfully failed to disclose on his application for

adjustment of status the fact that he had applied for admission to the United States

under the VWPP using the fraudulent passport; and (3) willfully failed to disclose

at the time of his adjustment of status the fact that he had been convicted of

passport fraud under 18 U.S.C. § 1542. Hayfron also argues that the government

had not proven by clear and convincing evidence that he was removable.

      We review the BIA’s factual findings under the “highly deferential

substantial-evidence test,” even when the government was “required to prove its

case by clear and convincing evidence in the administrative forum.” Adefemi v.

Ashcroft, 386 F.3d 1022, 1026–27 (11th Cir. 2004) (en banc). We view the record


                                           2
                Case: 12-12592        Date Filed: 02/21/2013       Page: 3 of 4

evidence in the light most favorable to the BIA’s decision, drawing all reasonable

inferences in favor of that decision, and “must affirm the BIA’s decision if it is

supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Id. at 1027 (quotation marks omitted). Stated differently,

we may only reverse the BIA’s factual findings when the record compels such a

result; “the mere fact that the record may support a contrary conclusion is not

enough to justify a reversal.” Id.

       It is undisputed that upon arriving in the United States Hayfron possessed a

fraudulent passport and a VWPP Information Form, which he had completed and

signed using the identity reflected in the fraudulent passport. These facts constitute

substantial evidence that supports the BIA’s finding that Hayfron applied for

admission to the United States under the VWPP using a fraudulent passport.

Likewise, substantial evidence supports the BIA’s finding that Hayfron willfully

failed to disclose his conviction for passport fraud on his application for

adjustment of status. Hayfron pled guilty to passport fraud in 1993, but signed an

application form in 1995 representing that he had never been charged for breaking

any law. 1


1
  The BIA also concluded that Hayfron willfully misrepresented a material fact on his application
for adjustment of status when he failed to “disclose his use of the fraudulent passport and Visa
Waiver Pilot Program Information Form on May 25, 1991.” Because substantial evidence
supports the BIA’s conclusion that Hayfron was inadmissible at the time of entry and
inadmissible at the time of adjustment of status on other grounds, it is unnecessary to review this
determination.
                                                3
              Case: 12-12592     Date Filed: 02/21/2013   Page: 4 of 4

      Accordingly, substantial evidence in the record supports the BIA’s

determination that there was clear and convincing evidence that Hayfron was

inadmissible at the time of entry and adjustment of status, see 8 U.S.C.

§ 1182(a)(6)(C), and that he was, therefore, removable under § 1227(a)(1)(A).

After a careful and thorough review of the administrative record and the parties’

briefs, we deny the petition for review.

             PETITION DENIED.




                                           4